ORDER
PER CURIAM.
This litigation began when Tiffany Ward filed a petition in small claims court for recision of contract to purchase a car from defendant, Our Used Cars, Inc., after defendant repossessed the car. On April 24, 1990, Ward obtained a default judgment in the amount of $1,500. Defendant filed a timely application for trial de novo. Rule 151.02. The parties appeared pro se in the de novo bench trial on November 15, 1990, and the court entered a judgment in favor of Ward.
A trial de novo in a small claims case is “governed by the practice in trials before circuit judges_” Section 482.-365.2 RSMo 1986. Accordingly, any motion for new trial was due November 30, 1990, fifteen days after entry of judgment. Rule 78.04. The motion for new trial filed on December 14, 1990, and the notice of appeal filed on March 14, 1991, were untimely. The judgment was final thirty days after November 15, 1990, therefore, we do not have jurisdiction to consider appeal.
If we had jurisdiction, we would deem defendant’s points on appeal as abandoned because they are neither supported by citation of relevant authority nor issues of first impression. See Wright v. Martin, 674 S.W.2d 238, 242 (Mo.App.1984). See also Rule 84.04(d).
Appeal dismissed.